Name: 96/665/ECSC, Euratom: Commission Decision of 15 November 1996 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part, on trade and trade-related matters
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Asia and Oceania;  international trade
 Date Published: 1996-11-28

 Avis juridique important|31996D066596/665/ECSC, Euratom: Commission Decision of 15 November 1996 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part, on trade and trade-related matters Official Journal L 306 , 28/11/1996 P. 0049 - 0049COMMISSION DECISION of 15 November 1996 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part, on trade and trade-related matters (96/665/Euratom, ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Whereas, pending the entry into force of the Partnership and Cooperation Agreement signed in Brussels on 23 January 1995, it is necessary to approve the Interim Agreement signed in Brussels on 5 December 1995 between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part, on trade and trade-related matters;Whereas the conclusion of the Interim Agreement is necessary to attain the objectives of the Community set out in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community and whereas the Treaty did not make provision for all the cases covered by this Decision,Having consulted the Consultative Committee and with the assent of the Council, given on 13 May 1996,HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part, on trade and trade-related matters, together with the Protocol and the declarations, is hereby approved on behalf of the European Coal and Steel Community and the European Atomic Energy Community.These texts are attached to this Decision (1).Article 2 The President of the Commission shall give the notification provided for in Article 33 of the Interim Agreement on behalf of the European Coal and Steel Community and the European Atomic Energy Community.Done at Brussels, 15 November 1996.For the CommissionThe PresidentJacques SANTER(1) OJ No L 147, 20. 6. 1996, p. 2.